DETAILED ACTION
Claims 1-3, 5-11, 15, 16, 18-20, 22-24 are presented for examination.
Cliams 4, 12-14, 17 and 21 are cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-3, 5-11, 15, 16, 18-20, 22-24 filed on 6/16/22 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 15, 16, 18-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., US Patent Number 10,305,985, hereinafter Ma, in view of Sun et al., US Patent Publication Number 219/0174321, hereinafter Sun.
Referring to claim 1, Ma discloses a resource query method, applicable to a service consumer Network Function (NF)(client)(abstract, a server receives from a client a request for a first data to be returned to the client), comprising: 
initiating, by the service consumer NF (client), a request for accessing service to a service provider NF (server), wherein the request for accessing service is used to request the service provider NF to access a resource (abstract, a server receives from a client a request for a first data (accessing a resource) to be returned to the client), wherein the request for accessing service carries query conditions of the resource, the query conditions are used to indicate a combined query relationship of at least two query parameters, and the at least two query parameters are used to filter the resource (Col 8 lines 52-59, request contains query string parameters to access content from server); and 
receiving, by the service consumer NF, a response for accessing service (abstract, a server receives from a client a request for a first data to be returned to the client), the response for accessing service being returned by the service provider NF according to the query conditions and the response for accessing service being a Hyper Text Transfer Protocol (HTTP) response (Col 21 lines 54-59, response to the query could be an HTTP response), 
wherein the combined query relationship comprises a conditional expression formed by combining the at least two query parameters (Col 10 lines 35-58, conditional expression).  
Ma does not teach where the service consumer Network Function (NF) is in fifth Generation of Cellular technology networks (5G), and where the resource comprising at least one of 5G subscription data or 5G policy data
Sun discloses a request from a client could be a request to server/provider to obtain a 5G policy/user subscription information (page 1 [0009], page 3 [0032]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to all the 5G policy resource of Sun to be retrieved by using the query/response technique of Ma, because Ma discloses a client retrieve requested content from the service provider back the client, and Sun suggests the requested content could 5G policy data or user subscription data.
A person with ordinary skill in the art would have been motivated to make the modification to Ma to expands his technique to the 5G service as suggested by Sun.
Referring to claim 2, Ma in view of Sun discloses the method of claim 1, wherein the request for accessing service is a request including a resource query requirement, and types of the request for accessing service comprise at least a resource acquisition request and a resource deletion request (Col 7 lines 46-58, Col 10 lines 1-13, create and delete).  
Referring to claim 3, Ma in view of Sun discloses the method of claim 1, wherein the method comprises at least one of the following: the query conditions of the resource are expressed in a JavaScript Object Notation (JSON) format; or when HTTP is adopted, the query conditions of the resource are located in a request line of the request for accessing service (figure 6, HTTP request line).  
Referring to claim 5, Ma in view of Sun discloses the method of claim 1, wherein the conditional expression formed by combining the at least two query parameters is used to indicate a logical relationship among multiple query parameters, and the logical relationship comprises at least AND and OR (Col 10 lines 3658, AND and OR).  
Referring to claim 6, Ma in view of Sun discloses the method of claim 1, wherein the combined query relationship comprises a priority of each query parameter for meeting a preset condition; and wherein a different priority or a same priority is defined for the preset condition met by each query parameter, and the preset condition comprises EQUAL TO or NOT (Col 10 lines 36-58, “=”); or the combined query relationship comprises priorities of different combinations of query parameters, and different priorities are defined for the different combinations of query parameters (figure 13, equation 1216).  
Referring to claim 7, Ma in view of Sun discloses the method of claim 1, wherein the combined query relationship comprises a combined conditional expression, or a conditional expression formed by nesting at least two conditional expressions (Col 11 lines 13, equation 1; figure 13, equation 1216).  
Referring to claim 8, Ma in view of Sun discloses the method of claim 7, wherein the nested at least two conditional expressions have different priorities or a same priority (Col 11 lines 13, equation 1; figure 13, equation 1216).
Referring to claims 10-11, 15, 16, 18-20, 22-24, the claims encompass the same scope of the invention as that of the claims 1-3, 5-9.   Therefore, claims 10-11, 15, 16, 18-20, 22-24 are rejected on the same ground as the claims 1-3, 5-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
July 14, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447